Gulotta, J. (dissenting).
I dissent and vote to affirm the order.
I cannot agree that the appellant, Mrs. Jolley, is entitled to the interest generated by the principal fund, notwithstanding the fact that her inability to obtain it ab initio was occasioned through no fault of her own. Both State and Federal case law is firmly settled in favor of the position of the respondent Commissioner of Finance of Westchester County, i.e., that the condemnee is not entitled to any interest after the money has been deposited into court (see Newburgh Urban Renewal Agency v Stein, 75 Misc 2d 156, affd 51 AD2d 1006, mot for lv to app den 39 NY2d 710; see, also, United States v 53Va Acres of Land, 176 F2d 255, 259). While the salient part of the operative statute here (General Municipal Law, § 555), has since been repealed and replaced by one which would allow the payment of interest under like circumstances (see Eminent Domain Procedure Law, [EDPL], § 304), I am nevertheless constrained to point out that the Legislature has specifically provided an effective date for the new statute (July 1, 1978; EDPL, § 709), which was subsequent to the instant condemnation, and has further provided that "[t]his chapter shall not affect pending actions or proceedings * * * but the same may be prosecuted or defended in the same manner and with the same effect as though this chapter had not been enacted” (L 1977, ch 840, § 151, emphasis supplied; see, also, EDPL, § 706).
I note in passing that under the prevailing statutory and decisional law the "stipulation of settlement” entered into between the appellant and the Town of Greenburgh regarding the payment of accrued interest "if any” was without legal *414effect to bind the County Commissioner of Finance, as the condemning authority possessed neither right nor title to either the fund or the accrued interest at the time that the stipulation was made (see Newburgh Urban Renewal Agency v Stein, supra). Moreover, I am not favorably disposed toward overruling the Newburgh decision, especially where, as here, the effect of so doing would be to accord to a portion of the EDPL a retroactive effect which the Legislature, in its judgment, found inadvisable. Finally, although it appears that the appellant was thwarted in her attempts to reduce the fund to possession because of the intervention of her lessee (Best Petro Chemicals, Inc.), which claimed an interest in the fund, I know of no valid reason why the acts of such third party should operate to the county’s detriment. If the conduct of Best Petro Chemicals, Inc., was improper and unwarranted under the facts of the instant case and resulted in prejudice to the appellant, then perhaps the former should be required to respond in damages.
For all the foregoing reasons I would affirm.
Lazer, J. P., Cohalan and Margett, JJ., concur in Per Curiam opinion; Gulotta, J., dissents and votes to affirm the order, with an opinion.
Order of the Supreme Court, Westchester County, reversed, on the law, without costs or disbursements and application granted.